Opinión disidente emitida por el
Juez Asociado Señor Re-bollo López.
(En reconsideración)
El pasado 12 de abril de 1999 disentimos de la determi-nación de la mayoría de los integrantes del Tribunal de “censurar enérgicamente” a los Ledos. Fred H. Martínez y Lawrence Odell. Entendimos entonces —posición que rei-teramos en el día de hoy— que no procedía la imposición de sanción disciplinaria de clase alguna por razón de que la conducta en que incurrieron dichos abogados no trascendió los linderos de un mero error de juicio, carente dicha con-ducta de intención de clase alguna, de parte de dichos abo-gados, de causarle daño a otra persona. De hecho, la au-sencia en el presente caso de daño alguno a tercero es algo que, incluso, la Mayoría se ve obligada a reconocer.
En el día de hoy, la Mayoría ha entendido procedente publicar una Opinión per curiam mediante la cual deniega la moción de. reconsideración que dichos abogados han radicado. Como de ordinario sucede, en el diario vivir, al una persona intentar explicar o justificar un error que ha *645cometido, la Mayoría comete un error aun más grave que el que cometió el pasado 12 de abril de 1999.
Nos referimos, naturalmente, a la norma que hoy esta-blece el Tribunal a los efectos de que el Canon 35 del Có-digo de Ética Profesional, 4 L.P.R.A. Ap. IX, se aplica a conducta, o gestiones personales, realizada por los miem-bros de la profesión que no tienen nada que ver con el ejercicio de la misma e independientemente del hecho de que el abogado haya tenido, o no, intención de faltar a la verdad o de causarle daño a otra persona.
En primer lugar, una lectura del primer párrafo del mencionado Canon 35 claramente demuestra que esta po-sición es una totalmente errónea; el mismo establece que la “conducta de cualquier miembro de la profesión legal ante los tribunales, para con sus representados y en las relaciones con sus compañeros debe ser sincera y honrada”. (Énfasis suplido.) Canon 35 del Código de Ética Profesio-nal, supra. El referido Canon 35 no puede ser más claro. El mismo obviamente se refiere a conducta del abogado direc-tamente relacionada con el ejercicio de la profesión y no en relación a gestiones personales del abogado.
En segundo término, en el día de hoy la Mayoría ha establecido un criterio de “responsabilidad absoluta” en re-lación con la posible infracción de las disposiciones del ci-tado Canon 35 del Código de Ética Profesional al expresar que, a los fines antes mencionados, resulta irrelevante el hecho de que el abogado tuviera la intención, o no, de cau-sarle daño a otro. Tal parece que la Mayoría entiende está lidiando con la comisión de delitos públicos. No podemos refrendar tal posición.
Por todo lo anteriormente expresado es que nos vemos obligados, nuevamente, a diferir del criterio mayoritario en el presente caso.(1)

 Rechazamos, de manera enérgica y al igual que lo hace la mayoría de los integrantes del Tribunal, la velada imputación de parcialidad que se le hace a los miembros del Tribunal. Ello no sólo es totalmente infundado sino que completa-mente impropio de parte de los abogados que la hacen.